Citation Nr: 1821395	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for scars on the posterior head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The March 2015 decision considered the hearing loss claim on the merits and confirmed and continued the previous denial.  Within days after the RO issued that decision, the Veteran filed another application to reopen the hearing loss claim and a new claim for a scar on the back of his head.  The April 2015 decision confirmed and continued the previous denial of service connection for bilateral hearing loss and the claim for a head scar.

Subsequently, the Veteran's appeal was transferred to the jurisdiction of the RO in Seattle, Washington, because he became an employee of the Fort Harrison RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and a scar on the back of the head are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 decision, the RO denied the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence added to the record since the August 2005 decision denying service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The August 2005 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Claim to Reopen  

Generally, RO decisions that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  However, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In deciding claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an August 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss because his service treatment records at entrance and discharge from active duty showed his hearing was normal bilaterally by VA standards and because there was no medical evidence showing that any current bilateral hearing loss was related to his military service.  The Veteran did not perfect an appeal, and new and material evidence was not received within one year of the issuance of the decision.  As a result, that decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran now seeks to reopen his service connection claim for bilateral hearing loss.  Evidence added to the record since the August 2005 decision includes a February 2015 fee-basis VA examination report documenting a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385; unfavorable VA medical opinions; lay statements pertinent to a claim for posttraumatic stress disorder (PTSD) in which the Veteran described a sudden drop while in a military helicopter; and medical treatise evidence published by the Mayo Clinic and UpToDate, which describes causes of sensorineural and conductive hearing loss.

The February 2015 fee-basis examiner concluded the Veteran's current hearing loss was not related to his military noise exposure because his hearing acuity was within normal limits for VA purposes at separation examination, verifying that his hearing had "recovered without permanent loss."  In April 2015, a VA audiologist opined that the Veteran's current hearing loss disability was not related to his military service because the threshold shift in hearing acuity during service involved a flat pattern with a slightly greater decrease in the lower frequencies, which was more consistent with service treatment records suggesting a middle ear infection than with acoustic trauma, which causes threshold changes in higher frequencies.  The audiologist concluded the Veteran's change in hearing acuity during service was related to an acute and transitory infection and did not lead to chronic disability.

Despite the unfavorable opinion evidence, the new medical treatise evidence, along with service treatment records already associated with the claims file, could reasonably substantiate the claim.  In this regard, the medical treatise evidence identifies possible causes of conductive hearing loss to include excessive earwax (cerumen), trauma, and outer or middle ear infections, such as otitis media; and sensorineural or inner-ear causes of hearing loss to include noise exposure, ototoxic drugs, and sudden changes in pressure or barotrauma.  

In this case, the Veteran's military occupational specialty (MOS) as a power generator equipment operator is consistent with military noise exposure and his service treatment records document an objective change in hearing acuity and subjective report of perceived hearing loss.  Notably, although he was placed on temporary profile for 60 days in November 1975 due to "significant hearing loss," his hearing acuity still reflected a significant threshold shift on separation examination in January 1976 compared to enlistment examination in August 1974.  Also, during an examination in February 1976, the examiner noted cerumen in his right ear and pus behind his tympanic membrane in his left ear.  The next day, he sought emergency treatment for lacerations to the back of his head resulting from a blow to his head with a can.  At that time he also reported ringing in his ears.  

Finally, in connection with a service connection claim for PTSD, the Veteran reported that while assigned to D Battery, 2nd Battalion in Korea, he was in a helicopter that "quickly descended to approximately 100 feet and the prop[ellers] completely stopped," resulting in the helicopter dropping to the ground.

Based on the foregoing, the Board finds that new and material evidence has been received, which relates to previously unestablished elements of a current bilateral hearing loss disability and possible nexus to events or illness in service.  Accordingly, the standards under 38 C.F.R. § 3.156(a) have been met and the claim of entitlement to service connection for bilateral hearing loss is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and a scar on the back of his head.  He contends that the decrease in hearing he experienced in service never improved and that his head scar was the result of an assault while stationed in Korea in 1975.  Unfortunately, additional development is required before deciding the claims on appeal.

First, the earliest post-service medical evidence of record consists of treatment records from the Fort Harrison VA Medical Center (VAMC) and related clinics dating since April 2014.  However, it appears that the Veteran established VA medical care years earlier.  As such records may support the Veteran's contention that he experienced ongoing hearing loss since separation from service, they are pertinent to his claim.  The AOJ should obtain all treatment records from the Fort Harrison VAMC and related clinics since establishing care until April 2014, and dating since June 2016.  In addition, the AOJ should ask the Veteran whether he received any VA medical care during the five years after separation from service that he lived in California and, if so, obtain those records.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Second, the Board finds that a supplemental medical opinion is required to address the nature and etiology of the Veteran's current bilateral hearing loss.  The Board finds credible the Veteran's report of military noise exposure because it is consistent with his MOS as a power generator equipment repairer and because he endorsed perceived hearing loss at separation examination in January 1976.  However, as detailed in the decision above, the Veteran has identified other possible causes of his current bilateral hearing loss, including head trauma in February 1976 at which time he contemporaneously reported ringing in his ears and possible barotrauma during a rapid helicopter descent in Korea.  The AOJ should obtain a supplemental medical opinion from the April 2015 VA audiologist, or another clinician if necessary, to consider other possible causes of the Veteran's current hearing loss disability.   

Finally, the Veteran's service treatment records reflect he sustained one or two lacerations, requiring sutures, to the back of his head in February 1976.  During May 2015 VA primary care, he asked the physician to document his scalp scars resulting from that assault.  The physician noted the Veteran had a full head of hair, he could not locate any scars, and concluded the Veteran may need to shave his head.  The AOJ should arrange for a VA examination to clarify whether the Veteran has a residual scar from the documented in-service assault.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain the following records:

a) All treatment records from the Fort Harrison VAMC and related clinics since establishing care until April 2014, and dating since June 2016;
b) Any California VA treatment records dated from March 1976 through December 1980; and
c) Any other VA or private treatment records the Veteran identifies pertinent to his claimed bilateral hearing loss and head scar disabilities. 

2.  Provide the Veteran's entire claims file to the April 2015 VA audiologist, or to another clinician if necessary, to obtain a supplemental medical opinion addressing the nature and etiology of the Veteran's current bilateral hearing loss.  The audiologist should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss had its onset during service, manifested to a compensable degree within a year of separation from service, or is otherwise medically related to any event in service.

Specifically, in rendering the requested opinion, the audiologist should consider the following:

a) The documented shift in hearing acuity between enlistment examination in August 1974 and separation examination in January 1976, including after the 60-day temporary profile beginning in November 1975;
b) The Veteran's noise exposure associated with his MOS as a power generator equipment operator; 
c) His report of a rapid helicopter descent and landing while stationed in Korea; 
d) Documentation in February 1976 of excess cerumen in the right ear and pus behind the tympanic membrane in the left ear;
e) Documentation in February 1976 of head trauma requiring sutures with a contemporaneous report of ringing in his ears; 
f) Lay statements that his perceived hearing loss at separation examination never resolved; 
g) Post-service occupational noise exposure as a steel worker, tire retreader, and construction worker; and
h) Medical treatise evidence received from the Veteran in July 2016 regarding causes of conductive and sensorineural hearing loss.  

A complete rationale should be provided for all opinions expressed.  

3.  Arrange for a VA examination to clarify whether the Veteran has any residual scar on the back of his head from the laceration(s) sustained during service in February 1976 when he was struck with a can.  For any residual head scar found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it was incurred in service or related to service, and describe the characteristics of the scar(s) in detail.

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


